FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2022

                                      No. 04-22-00010-CV

                                        Brian A. JONES,
                                            Appellant

                                                 v.

           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                 Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2017CV04875
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on May 31, 2022. Before the once-extended due date, Appellant filed a
second motion for an extension of time to file the brief.
        Appellant’s motion is GRANTED. Appellant’s brief is due on July 1, 2022. See TEX. R.
APP. P. 38.6(d).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court